                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        at KNOXVILLE

 ANDREW McKEVITZ,                                 )
                                                  )
        Plaintiff,                                )
                                                  )       No. 3:18-CV-132
 v.                                               )
                                                  )       Judge Collier
 SILVER CITY RESOURCES, INC.,                     )       Magistrate Judge Guyton
                                                  )
        Defendant.                                )

                                             ORDER

        According to the Court’s review of the docket, it has been over twenty-one days since

 Plaintiff moved for summary judgment (Doc. 20) and Defendant has not responded. See E.D.

 Tenn. L.R. 7.1(a). The Court is not free to grant summary judgment by default. Fed. R. Civ. P.

 56, Advisory Committee Notes (2010). Instead, the Court could admit the facts asserted in the

 motion as uncontroverted, but Plaintiff’s motion for summary judgment only avers “facts already

 in the record” (Doc. 20 at 1), whereas Rule 56 requires any party to support her assertions by

 “citing to particular parts in the record.” Fed. R. Civ. P. 56(c)(1)(A). None of the types of

 evidence listed in Rule 56(c)(1)(A) are currently on the record. Federal Rule of Civil Procedure

 55(a), however, provides that “[w]hen a party against whom a judgment for affirmative relief is

 sought has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise,

 the clerk must enter the party’s default.” Despite Defendant’s failure to file a response, Plaintiff

 has yet to request that the Clerk enter default or move for a default judgment pursuant to Federal

 Rule of Civil Procedure 55.

        Accordingly, Plaintiff is ORDERED to file on or before December 4, 2020, a response

 showing why his claims against Defendant should not be dismissed pursuant to Fed. R. Civ. P.




Case 3:18-cv-00132-CLC-HBG Document 27 Filed 11/19/20 Page 1 of 2 PageID #: 124
 41(b) for failure to prosecute. Plaintiff is hereby put ON NOTICE that if he does not timely file

 a response showing good cause, his claims against Defendant may be dismissed.


        SO ORDERED.

        ENTER:


                                                     /s/
                                                     CURTIS L. COLLIER
                                                     UNITED STATES DISTRICT JUDGE




                                     2
 
Case 3:18-cv-00132-CLC-HBG Document 27 Filed 11/19/20 Page 2 of 2 PageID #: 125
